MARK A. BECKMAN
MBECKMAN@GRSM.COM

DIRECT DIAL: (242) 453-0724 GORDONSREES
SCULLY MANSUKHANI
YOUR 50 STATE PARTNER™

 

 

ATTORNEYS AT LAW

1 BATTERY PARK PLAZA, 28 FLOOR
NEw York, NY 10004
WWIW..GRSM.COM

 

 

 

March 13, 2020

VIA ECF

The Honorable Ronnie Abrams, U.S.D.J.
United States District Court

Southern District of New York

Thurgood Marshall United States Courthouse
40 Foley Square

New York, New York 10007

 

Re: Dujfv. Pristine Servs. Inc., and Island Exterior Fabricators, LLC
Case No.: 1:19-cv-10423-RA

Dear Judge Abrams:

We represent defendant Island Exterior Fabricators, Inc. (“Island”) in the above-referenced
action. Pursuant to section ].D of Your Honor’s Individual Rules and Practices, we write, with the
consent of all parties, to request the Court adjourn the submission of the joint letter, currently due
on March 20, 2020, and the initial conference, currently scheduled for March 27, 2020

As the Court is aware, on Wednesday, March 11, 2020, Island and co-defendant Pristine
Services Inc. each filed a motion to dismiss plaintiff Tony Duffs (“Plaintiff”) Amended
Complaint. As a result, the parties seek to avoid wasting the Court’s and their own time and
resources until such time as there is a determination on the pleadings. Moreover, we respectfully
make this request due to the current environment and the health and safety of the parties, their
attorneys, and the Court. All parties have consented to an adjournment, pending the Court’s
approval.

This is the second request to adjourn the initial conference and joint letter submission, and
because it is not clear whether Plaintiff will respond to the motion or request leave to amend the
pleadings a second time, it is difficult to provide proposed dates to reschedule the conference.
Moreover, the parties understand that the current state of affairs will cause difficulty for the parties,
their attorneys, and this Court, regarding in-person conferences. Accordingly, we respectfully
request the Court adjourn the letter and conference sine die, with the understanding they will be
restored to the calendar if necessary upon the determination of the motions to dismiss.

 
March 13, 2020
Page 2

We appreciate the Court’s consideration of this request.

Respectfully submitted,

Mark A. Beckman

ce: All Counsel of Record (via ECF)

APPLICATION GRANTED
SO MRDERED

 

RONSHE ABRAMS, U:S.DJ.

£13 Jo

 
